Citation Nr: 0124978	
Decision Date: 10/19/01    Archive Date: 10/23/01

DOCKET NO.  01-00 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to waiver of the recovery of an overpayment of 
disability pension benefits in the amount of $10,023.30.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from August 1966 to 
August 1969.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2000 decision of the Committee on 
Waivers and Compromises (the Committee) of the Lincoln, 
Nebraska, Department of Veterans Affairs (VA), Regional 
Office (RO), which denied entitlement to waiver of 
overpayment in the amount of $10,023.30.  


FINDINGS OF FACT

1.  In June 2000, it was determined that the veteran had been 
overpaid disability pension in the amount of $10,023.30, due 
to the receipt of unreported income by the veteran's spouse 
during a three year period.  The veteran was notified and he 
requested that the overpayment be waived.  

2.  By decision issued in October 2000, the Committee 
determined that the overpayment was not due to the veteran's 
fraud, misrepresentation or bad faith. 

3.  However, the Committee denied waiver the of overpayment 
in the amount of $10,023.30; finding that the veteran was at 
fault, and that recovery of the overpayment would not be 
against the principles of equity and good conscience.

4.  Recovery of the overpayment would not be against equity 
and good conscience since the creation of the debt was solely 
his fault.  Furthermore, withholding of benefits or recovery 
would not nullify the objective for which benefits were 
intended; the veteran would be unjustly enriched if the 
benefits were not recovered; failure to make restitution 
would result in unfair gain to the veteran; and, because the 
veteran did not change his position to his detriment and 
reliance on these VA benefits, recovery would not result in 
relinquishment of a valuable right or incurrence of a legal 
obligation.




CONCLUSION OF LAW

The overpayment was not due to the veteran's fraud, 
misrepresentation, or bad faith; however, the recovery of VA 
nonservice-connected pension benefits in the amount of 
$10,023.30 would not be against equity and good conscience 
and, therefore, the overpayment may not be waived.  
38 U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. §§ 1.963(a), 
1.965(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) became law.  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (CAVC) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom.  Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (Nov. 9, 2000).  

The VCAA, which was phrased as applying to claims for 
benefits, has not clearly been determined to apply to 
requests for waiver of disability pension overpayment.  
However, assuming that it does, in the instant case, VA has 
met its duty to assist the veteran in the development of his 
request.  The veteran was notified in the statement of the 
case of the information and evidence necessary to 
substantiate his request and he has been afforded the 
opportunity to submit the pertinent evidence.  The RO has 
made all apparent and reasonable efforts to obtain all the 
pertinent evidence.  A financial status report was completed 
by the veteran and considered in the equity and good 
conscience determination.  There is no reasonable possibility 
that further assistance to the veteran would aid him or 
otherwise change the outcome of his appeal.  For this reason, 
a remand due to the VCAA is not necessary.

Review of the record reflects that in a July 1997 Improved 
Pension Eligibility Verification Report (IPEVR), the veteran 
reported that his income consisted of social security 
benefits.  He specifically denied that his spouse, for the 
period from July 1994 through July 1997, had any income from 
wages or social security benefits.  He also reported that 
their income would not change for the period from August 1997 
through July 1998.  In August 1997 he was awarded improved 
disability pension benefits, effective August 1, 1994, based 
on his report that the only family income for the entire 
period was from his social security benefits.  The award 
letter informed him of the basis for the award calculations 
back to 1994, including the specific finding that his spouse 
had had no income from any source, including wages, during 
the entire period.  

In an April 2000 letter, the RO informed the veteran that it 
had been determined that, in addition to his reported social 
security income of $9,420.00, his wife received wages in the 
amount of $15,104.00 in 1997, $14,446.00 in 1998, and 
$14,986.00 in 1999 and that this income had not been 
reported.  He was informed that an adjustment regarding his 
pension would be made, and he was invited to submit evidence 
which would change the determination.  The veteran has not 
submitted any evidence which would change that determination 
and has tacitly admitted she had the income charged.   

June and July 2000 VA letters informed the veteran that his 
pension benefits were being terminated retroactively as of 
April 1, 1997 and that an overpayment of 10,023.30 had been 
charged to him as a result.  

In July 2000 the veteran requested that the overpayment be 
waived.  He argued that his wife's income should not be held 
against him because he was not married to her when he served.  
He submitted a financial status report wherein he indicated 
that his family net income per month was $2,083, consisting 
of his social security benefits and his wife's wages, after 
deductions for tax withholding, social security and $280 per 
month for health and life insurance.  He reported that his 
wife had been working since 1982.  He listed total expenses 
per month of $1871.  His assets consisted of two vehicles 
with a combined value of $3,800.00, and a vacant lot valued 
at $900.00.  His listed expenses included numerous 
installment contracts and other debts, none of which were 
past due.  His listed expenses included significant 
assistance to his wife's mother for her home and her medical 
expenses and payments for a wedding gift.    

In October 2000 the Committee found that there was no fraud, 
misrepresentation, or bad faith in the creation of the 
overpayment.  However, the Committee denied the veteran's 
request for waiver of the $10,023.30 overpayment; finding 
that recovery of the overpayment would not be against equity 
and good conscience.  It was found that collection of the 
debt would not cause undue hardship and that the veteran was 
at fault in the creation of the overpayment, as he failed to 
timely report his spouse's earnings.

In a statement received in November 2000, the veteran 
expressed disagreement with the Committee's failure to waive 
the $10,023.30 indebtedness.  He also indicated, through his 
representative, in a May 2001 statement that denial of a 
waiver would cause considerable hardship.

In cases where fraud, misrepresentation, or bad faith on the 
veteran's part with respect to the creation of the 
overpayment is not at issue, and therefore waiver 
consideration is not precluded pursuant to 38 U.S.C.A. § 
5302(a) (West 1991), in order to dispose of the matter on 
appeal, it must be determined whether recovery of the 
indebtedness would be against equity and good conscience, 
thereby permitting waiver under 38 U.S.C.A. § 5302(a) (West 
1991) and 38 C.F.R. §§ 1.963(a), 1.965(a) (2001).  The 
pertinent regulation in this case provides that the standard 
of "equity and good conscience" will be applied when the 
facts and circumstances in a particular case indicate a need 
for reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a) (2001).  The 
elements of equity and good conscience are as follows: (1) 
fault of debtor, where actions of the debtor contribute to 
creation of the debt; (2) balancing of faults, weighing fault 
of debtor against VA fault; (3) undue hardship, whether 
collection would deprive debtor or family of basic 
necessities; (4) defeat the purpose, whether withholding of 
benefits or recovery would nullify the objective for which 
benefits were intended; (5) unjust enrichment, failure to 
make restitution would result in unfair gain to the debtor; 
(6) changing position to one's detriment, reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

As to the first and second elements, it is noted that the 
veteran did not inform VA regarding his spouse's ongoing, 
long term employment or her income when he got the award in 
1997 or at any time before the VA determined that she had 
income from other sources.  Furthermore, in an IPEVR of July 
1997 he specifically denied that she was working, even though 
she had been employed for many years at that time and was 
continuing to work.  This information had to be confirmed by 
other means, after which time VA acted promptly to terminate 
the veteran's benefits as of April 1997.  (It is unclear why 
that date was picked rather than the effective date of the 
award in 1994, but the issue of the creation of the 
overpayment, including the effective date thereof, is not 
before the Board and need not be considered in this 
decision.)  

In light of these facts, the veteran was clearly not without 
fault in the creation of the overpayment of his disability 
pension.  Furthermore, it is clear that the actions of the VA 
in 1997 and subsequently did not contribute to the creation 
or continuation of the overpayment.  As the veteran knew or 
should have known that he was not entitled to the pension 
benefit checks which he accepted and negotiated, the 
erroneous payment did not occur without his knowledge and the 
indebtedness at issue was not due to VA error.

The other elements for consideration include whether the 
withholding of benefits or recovery would nullify the 
objective for which the benefits were intended; whether a 
failure to make restitution would result in unjust enrichment 
to the veteran; and whether the veteran relinquished a 
valuable right or incurred a legal obligation as a result of 
reliance on VA benefits.  The elements have been reviewed, 
but the evidence is not persuasive that the Government should 
forego its right to collection of the $10,023.30 indebtedness 
in this instance.  The veteran was paid benefits that he was 
only entitled to had his spouse not been fully employed and 
in receipt of significant earned income.  His argument that 
her wages should not be counted against his is without legal 
merit.  Payments of any kind from any source must be counted 
unless specifically excluded.  38 U.S.C.A. § 1521; 38 C.F.R. 
§ 3.271.  The earned income of a spouse is countable income.  
38 C.F.R. § 3.23.  Had he appropriately reported the 
additional income, his pension could have been adjusted 
earlier and the overpayment avoided.  As such, if the veteran 
were not required to repay the overpayment in question, he 
would be unjustly enriched.  Additionally, there is no 
evidence that the veteran relinquished a valuable right or 
incurred a legal obligation as a result of his reliance on VA 
benefits.  38 C.F.R. § 1.965(a) (2001).

Another element for consideration in this case is whether the 
veteran would be subjected to undue hardship if a waiver of 
the debt at issue was denied.  As previously noted, the 
veteran's family income due to his wife's wages is 
significant and has been well in excess of the limit for an 
award of pension benefits for many years.  The veteran 
reported disposable income of $211.29 in July 2000.  He has 
significant installment payments, but all are current and 
they include several items which do not appear to be 
essential expenses.  In addition, several accounts could be 
paid off in the near future.  He owns two vehicles valued at 
$3,800.00, and a vacant lot valued at $900.00.  The veteran 
has not submitted any evidence demonstrating a significant 
change in financial status, and there is no apparent basis 
for him to accord a lower status to his overpayment than to 
his other obligations.  In light of these factors, the Board 
must conclude that the recovery of the overpayment in 
reasonable installments would not result in undue financial 
hardship on the veteran and deprive him of the basic 
necessities of life.

Accordingly, the negative evidence outweighs the positive 
evidence, and the facts of this case do not demonstrate that 
the recovery of the overpayment would be against equity and 
good conscience.  38 U.S.C. § 5107(b) (West Supp. 2001).


ORDER

Waiver of recovery of an overpayment of nonservice-connected 
disability pension benefits in the amount of $10,023.30 is 
denied.




		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

